Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 1 of 9 Page ID #:4




                                                                     ,►E~rn~o; hint zua~
                                                                                  G1N]5


                  IN THE U~1lTED STATES DISTRICT CQURT

                Ft~R THE NC1ItTHERN DISTRICT 4F ALABAMA

                            NORTHEASTERN DIVISIQN

   UNITED STATES CAF AMERICA

          v.                                   ) UNDER SEAL

   STEVEN LEWIS EMERY                              }

                                    INDICTME
                                                          JO          0
   COUNT UIYE: [I8 U.S,C. § 922(g~(1})

         The Grand Jury charges that:

         On or about the 1$`h day of August, 2016, in Madison County, within the

   hiorthern District of Alabama, the defendant,

                              STEVEtY LE~VIS EMERY,

   after hiving been convicted in the Circuit Court of Limestone County, Alabama, on

   or abs~~t February ~2, 1999, in case number CC97-559, of the offense of Burglary,

   Third Degree; and ~n case number CC98-262, of the offense of Burglary, Third

   Degree; and in case number CC98-453, of the offense of Theft of Property, Second

   Degree; and in case n~mher CC98.498, of the offense of Theft of Property, First

   Degree; and on (?ctober 2, 20D7, in case number CC04-685, of the offense of
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 2 of 9 Page ID #:5




   Possession of Forged Froperty, Second Degree; and in the Cireuit Court of Giles

   County, Tennessee, on May 22, 2006, in case number CR-12564, of the offense of

   Burglary, Other Than Habitation; said offenses being crimes punishable by a term

   of imprisr~nrnent exceeding one year, did knowingly possess in and affecting

   commerce a firearm,'that is, a Hi-Point CF-380,.380 caliber semi-automatic pistol,

   ire violation of Tine i 8, United States Cody, Section 922(gx 1).

   CUUNT TWO: X18 U,S.C.§ ~22(~}{1)j

         The Grand 3ury further charges that:

         On or about the 24'" day of January, ?018, in Madison County, ~v~chin the

   Northern District of Alabama, the defendant,

                              STEVEN LEI~VIS EMERY,

   after having been convicted in the Circuit Court of Limestone County, Alabama, on

   or about February 22, 1999, in case number CC97-559, of the offense of Burglary,

   Third Degree; and in case number CC98-2b2, of the offense of Burglary, Third

   Degree, and incase number CC98-453, of the of~'ense of Theft of Property, Second

   Degree; and in case number CC98-498, of the offense of Theft of Property, First

   Degree; and on ~~tober 2, 240 , ire case number CC04-6$S, of the offense cif

   Possession of Forged Property, Second Degree; and in tl~e Circuit Court of Giles

   County, Tennessee, on May ?2, 2~Ob, in case number CR-1?56Q, of the offense of

   Burglary, Other Than Habitation; and on July 5, 2017, in case number CR-!3643, of


                                             2
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 3 of 9 Page ID #:6




   the offenses of Felon ire Possession of a Firearm and Unlawful [Jse of Body Armor;

   and in case number CR.-13461, of the offenses of Felon in Possession of a Firearm

   and Possession of Methamphetamine; said offenses being crimes punishable by a

   term of imprisonment exceeding one year, did knoi~+ingly possess in and affecting

   commerce a firearm, that is, a Cobra Enterprises model CB9, 9mm D~ninger; a

   Rohm madel RG-i Q,.2~ caliber revolver; and a Shooter Arms Manufacturing model

   American Tactical Mi3itary M1911 .45 ACP, in violation afTitle l8, United States

   Code, Section 922(g){i).

   COUNT THREE:[18 U.S,C.§ 922(g}(1)]

         The Grand Jury further charges that:

         On or a~+~ut the 25`" day of July, 2018, in Madison County, within t~~

   Northam District of Alabama, the defendant,

                              STEVEN LEWi~' EMERY,

   after having been conviete~ in the Circuit Court of Limestone County, Alabama, on

   or about February 22, i 999, ire case number CC97-559, aF the offense of Burglary,

   Third Degree; and in case number CC98-2b2, of the offense of Burglary, Third

   Degree; and in case number CC9$-453, of the offense of Theft of Property, Second

   Degree; and in case number CC9$-498, of the offense of The# of Property, First

   Degree; and an October ?, 2007, in case number CC04-6$S, of the offense of

   Passessio~ of Forged Property, Second Degree; and in the Circuit Court of Giles


                                           ~3
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 4 of 9 Page ID #:7




   County, Tennessee, an May 2~, 2006, in case numb~e CR-1256Q, ofth~ offense of

   Burglary,(?that Than Habitation; and on July 5,2 17, in case number CR-13643,of

   tine offenses of Felon in Possession of a Firearm and Unlawful Use of Body Armor;

   ~n~ in case number CR-13461, of the offenses of Felon in Possession of a Firearm

   and Pt~ssession ~f Methamphetamine; said offenses being crimes punishable by a

   term of imprisonment exceeding one year, did knowingly possess in and affecting

   commerce a frearm, that is, an HS Produkt model XD-45,,45 ACP, in violation o#'

   TitEe 7 8, United States Code, Section 922(g}(1)•

   COUNT FOUR: [21 U.S.C, ~i,~' 84I(~}~1}and (b)(1)(A)]

         The Grand Jury further charges that:

         On or about tie 24~'' day of January, 2018, in Madison Caunry, within the

   Northam District afAlabama, the defendant,

                              STEVEN LEWIS EMERY,

   did knowingly, intentionally and unlawfully possess with intent to distribute fifty

   grams or mare of metharnphetamine,a controlled substance, in violation of Title ?1,

   U nited States Code, Sections 84!(a)(1) and (b)(i}(A}.

   COUNT FIVE: ~~1 U.S.C. §~ 841~a)(1j and (b)(ll(B)J

         The Grand Jury further charges that:

         ~?n or about the 18th day of August, 2016, in Madisgn County, within the

   Northern District of Alabama, the defendant,
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 5 of 9 Page ID #:8




                              STEVEN LEWIS EMERY,

   did lcnawingly, intentionally and unlawfully possess with intent to distribute five

   grams or more of rneChamphetarnine, a controlled substance, sn violation ofTitle ?1,

   United States Code, Sectians 841(a)(I) and (b){1~(B),

   CCIUNT SIX:[i8 U.S.C,§ 924(c)(1){~►)~

         The Grand Jury charges that:

         ~n or about the 18 day of August, ?Olb, i~ Madison County, within the

   Northern District of Alabama, the defendant,

                              STEVEN LEWIS EMERY,

   did knowingly possess a firearm, that is; a Hi-Point CF-384, .380 caliber semi-

   automatic pistol, in furtherance of the drug trafficking crime charged in Count Five

   of the Indictment, that is, Passessi~n with latent to Distribute a Controlled

   Substance, in violation of Title 18, United States Code, Section 924(c)(1)(A),

   +CUUMT SEVEN: (18 U.S.C. § 924(c~(i)(A)j

         Thy Grand Jury charges that:

         On or about the ?4'i' day of January, 2018, in Madison Caunty, within the

   Northern District of Alabama, the defendant,

                              STEVEi~ LEWIS EMERY,

   did knowingly possess a firearm, that is: a Cobra Enterprises modet CB9, 9mm

   derringer; a Rohm model RG-10, .'?? caliber revolver; and a Shooter Arms


                                            5
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 6 of 9 Page ID #:9




   Manufacturing rnc~de] Arnsrican Tactical Military M1911 .45 ACP, in furtherance

   of the drug ~ra~~lcing crime charged in Count Maur of this Indiccmen~, that is,

   Possession with Intent to Distribute a Controlled Substance, ire vialati~n of Title 18,

   United States Code, Section 924(c)(1 ~(A).

                            NOTICE 4F FORFEITURE

                    [18 U.S.C. t,~' 924(d){1) and 28 U.S.C. § 2461(c))

          1.     The allegations contained in Counts Une, Two, and Three of this

   I ndictment are hereby re-alleged and incorporated by reference far the purpose of

   alleging forfeiture pursuant to Title 18, United States Code, Section 3?4~d){1) and

   Tine ?8, Ui13te~i Stakes COde, Section 246]{c},

          2.    Upon conviction of the offenses charged in Counts One, Twc~, anti

   Three, in V ivlation ofTitle 18,United States Ct~de, Section 922(8)(1),the defendant,

                               STEVEN LEWIS EMERY,

   shall forfeit to the United Stags of America, pursuant to Title !8, United States

   Cade, Section 924(4)(1} and Title 28, United States Code, Section ?461(c}, one

   Cobra Enterprises model CB9,9mm derringer, serial number CT14~497,one Rohm

    model R.G-1~, .2? caliber revolver, serial number 591383; one Showier Arms

   M anufacturing model American Tactical Military M1911 .45 ACP, serial number

    ML103$85;ane Hi-Pant CF-380,.3$0 caliber semi-automatic pistol, serial cumber

   P026536; and one H~ Produkt model XD-45,.45 ACF,serial number XD7I8937,


                                              b
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 7 of 9 Page ID #:10




         3.     if any ofthe property described above,as a result ofany act of omission

   ofthe defendant;

                a.    cannot be located upon the exercise of due diligence;

                b,    has been transferred or said to, ~r deposited with, a third party;

                c,     has been placed beyond the jurisdiction of tie court;

                d,     has been substantially diminished in value; or

                e.     has been commingled with other property which cannot he

                       divided without diffculry,

   the United States of Ameeica shall be entitled io forfeiture of substitute property

   pursuant to Title 21,• United States Cade, 5ectian 853(p}, as incorporated by Title

   ?8, United States Cade, 5e~tion 2461{c).

          Afl pursuant to 18 United States Code, Sections 924{d) and 28 United States

    Code, Section 24 1{c}.

                             NUTIC~ OF FORFEITURE
                           (21 U.S.C. §§ 8~3(a~(1)and {a){Z)~

          1.    The allegations contained in Counts Four and Five ~f this Indictment

    are hereby re-alleged and incorporated by reference for the purpose of alleging

    forfeiture pursuant to Title 21, United States Cady, Section 853.

          2.     Pursuant to Title 21, United States Cade, Section $53, upon conviction

    of Counts tJn~ through Four of this Indictment, the defendant,
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 8 of 9 Page ID #:11




                               STEYEIV LEWiS EMERY,

   shall forfeit to the United States of America any property constituting, or derived

   from, any proceeds obtained, directly nr in~irecdy, as the result ofsuch offense, and

   and property used, or intended co be used, in any manner or part, ro commit, or to

   facilitate the commissit~n of, the offense. The property to be forfeited includes, but

   is riot limited to, the fallowing: one Cobra Enterprises made! CB9,9mm derringer,

   serial number CT140497; ane Rohm model RG-1~, .22 caliber revolver, serial

   number 591383; ane Shooter Arms Manufacturing model American Tactical

   Military Ml9ll .45 ACP, serial number ML103885; one Mi-Point CF-380, .380

   caliber semi-automatic pistol, serial r►umber P02fi536; and one HS Produ~Ct mndel

   XD-4S, .45 ACP, serial number ~CD7l 837.

         3.     If any of tt~e property described above, as a result c~fany act ar omission

   of the defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a t#~ird parry;

                c,     has been played beyond the jurisdiction of tt~e court;

                d.     has been substantially diminished in value; or

                e.     has been c~mmFrigled with other property which canr~vt be

                       divided without difficulty,


                                              8
Case 2:19-mj-03108-DUTY Document 3-1 Filed 07/30/19 Page 9 of 9 Page ID #:12




   the United States of America shall be entitled to forfeiture ofsubstitute property

   pursuant to Title 21, United States Code, Section 853(p).


   A TRUE ~3ILL


   lsl Eleclrattic Si ~,nat~r~
   FOREPERSOi~(]F THE GRAND JURY


                                                 JAY E. TOWN
                                                 United States Attorney


                                                 /s/ Electronic ~1Frrat~rre
                                                  Rt~BERT ]. BECHER,SR,
                                                  Assistant United States Attorney



                                                              t~ TRUE COi~Y
                                                             :;H~;RON N. k1~RIS, C,L~
                                                              ~~ ~ D ST~1    p+       ~.
                                                                    ERN      ~~ ~

                                                                ,_,.~.
                                                                           ~~~          K
